DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted February 17, 2022. Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on February 17, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 2, 4, 5, 14, 15, 17, 18, and 24-33 are currently pending.

Response to Arguments
2.	Applicant’s arguments have been fully considered, but are moot in view of the new ground(s) of rejection set forth below.

EXAMINER’S AMENDMENT
3.	The application has been amended as follows: 

Listing of Claims:
1. (Currently Amended) A communication method, comprising:
receiving, by a terminal device, an uplink grant (UL) grant from a network device, wherein the UL grant is used to indicate an uplink transmission resource, and the UL grant is further used to indicate transmission characteristic information;
determining, by the terminal device, whether transmission characteristic information to which a first logical channel of [[the]] a first logical channel group is mapped matches the transmission characteristic information indicated by the UL grant, wherein the first logical channel is a logical channel that triggers a buffer status report (BSR); and
in response to the transmission characteristic information to which the first logical channel is mapped matching the transmission characteristic information indicated by the UL grant, sending, by the terminal device, the BSR of [[a]] the first logical channel group comprising the first logical channel to the network device by using the uplink transmission resource;
wherein the communication method further comprises:
canceling a BSR of a to-be-canceled logical channel, where the to-be-canceled logical channel includes at least one of a logical channel whose BSR has been one of reported or a logical channel on which all to-be-transmitted data has been transmitted.
14. (Currently Amended) A terminal device, comprising a processor; and a non-transitory computer readable medium storing instructions, that when executed by the processor, cause the terminal device to perform steps comprising:
receiving an uplink grant (UL) grant from a network device, wherein the UL grant is used to indicate an uplink transmission resource, and the UL grant is further used to indicate transmission characteristic information;
determining whether transmission characteristic information to which a first logical channel of [[the]] a first logical channel group is mapped matches the transmission characteristic information indicated by the UL grant, wherein the first logical channel is a logical channel that triggers a buffer status report (BSR); and
in response to the transmission characteristic information to which [[a]|the first logical channel is mapped matching the transmission characteristic information indicated by the UL grant, sending the BSR of [[a]] the first logical channel group comprising the first logical channel to the network device by using the uplink transmission resource;
wherein the steps further comprise:
canceling a BSR of a to-be-canceled logical channel, where the to-be-canceled logical channel includes at least one of a logical channel whose BSR has been one of reported or a logical channel on which all to-be-transmitted data has been transmitted.

28. (Currently Amended) A non-transitory computer-readable storage medium comprising instructions which, when executed by a processor, cause the processor to perform a method comprising:
receiving an uplink grant (UL) grant from a network device, wherein the UL grant is used to indicate an uplink transmission resource, and the UL grant is further used to indicate transmission characteristic information;
determining whether transmission characteristic information to which a first logical channel of [[the]] a first logical channel group is mapped matches the transmission characteristic information indicated by the UL grant, wherein the first logical channel is a logical channel that triggers a buffer status report (BSR); and
in response to the transmission characteristic information to which the first logical channel is mapped matching the transmission characteristic information indicated by the UL grant, sending the BSR of [[a]] the first logical channel group comprising the first logical channel to the network device by using the uplink transmission resource;
wherein the method further comprises:
canceling a BSR of a to-be-canceled logical channel, where the to-be-canceled logical channel includes at least one of a logical channel whose BSR has been one of reported or a logical channel on which all to-be-transmitted data has been transmitted.




Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	Claims 1, 14, 28, and all dependent thereon, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 14, and 28: the term “a BSR of a to-be-canceled logical channel” (claim 1, line 15; note examiner amendment in section 3 above) renders the claim(s) indefinite. It is unclear if the said BSR is required to be the same or different as the sent BSR (lines 10-11). The Examiner notes the term “to-be-canceled logical channel” is only limited in the claim(s) such that its “BSR has been one of reported or… on which all to-be-transmitted data has been transmitted.” For purposes of examination, the said term (i.e. canceled BSR) is interpreted as either the same or different as the sent BSR.

7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form 

8.	Claims 2, 15, and 29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. These claims fail to further limit the claims upon which they depend. This is because the sending step (e.g. claim 1, lines 9-12) is “in response to… matching,” which is interpreted as “being the same…” (claim 2, line 5). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claims 1, 2, 5, 14, 15, 18, 28, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over the non-patent literature document titled Impacts on the UL Grant and LCP of Different Numerologies and Flexible TTI (hereinafter “R2-168659”)1, in view of U.S. Publication No. 2018/0302918 (hereinafter “Shaheen”), and in further view of the non-patent literature document titled Consideration on BSR Triggers (hereinafter “R2-080400”).

Regarding claims 1, 14, and 28: R2-168659 teaches a communication method, comprising: 
receiving, by a terminal device, an uplink grant (UL) grant from a network device, wherein the UL grant is used to indicate an uplink transmission resource, and the UL grant is further used to indicate transmission characteristic information (See, e.g., section 2; note 2.1.2 and/or 2.2; an UL grant indicates resources, numerology/TTI duration, and/or logical channel.); 
(See, e.g., 2.1.2; the UE figures out which channels according to numerology/TTI requirement. See also p. 4, proposals 2 and 3.).
R2-168659 teaches basing channel consideration on the matching of “transmission characteristic information,” but does not explicitly state wherein the first logical channel is “of a first logical group” or “wherein the first logical channel is a logical channel that triggers a buffer status report (BSR); and… sending, by the terminal device, the BSR of the logical channel group comprising the first logical channel to the network device using the uplink transmission resource.” However, Shaheen teaches these features (See, e.g., [0028]-[0030] and [0051]-[0063]; note also [0082]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Shaheen, such as the signaling functionality, within the system of R2-168659, in order to improve priority handling (note Shaheen: [0005], [0039] and [0059]).
R2-168659 modified by Shaheen may teach or imply (See, e.g., Shaheen [0130]-[0136]; note BSR canceling functionality), but fails to explicitly state “canceling a BSR of a to-be-canceled logical channel, where the to-be-canceled logical channel includes at least one of a logical channel whose BSR has been one of reported or a logical channel on which all to-be-transmitted data has been transmitted.” To the extent this feature is not inherent to the system of R2-168659 modified by Shaheen, it is nevertheless taught in R2-080400 (See, e.g., section 2; note proposals 1 and 5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of R2-080400, such as the canceling functionality, within the system of R2-168659 modified by Shaheen, in order to conserve resources.


Regarding claims 2, 15, and 29: R2-168659 modified by Shaheen and R2-080400 further teaches wherein the transmission characteristic information indicated by the UL grant being the same as the transmission characteristic information to which the first logical channel is mapped (See, e.g., R2-168659: section 2.3; note the setting of bounds for mapping – that is, the characteristic information and/or parameter mapping is conditionally either the same or better than application requirement, e.g. for URLLC. See also Shaheen: [0039], [0040], and [0052].). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.
The rationale set forth above regarding the method of claim 2 is applicable to the device and medium of claims 15 and 29, respectively.

Regarding claims 5, 18, and 31: R2-168659 modified by Shaheen and R2-080400 further teaches wherein the transmission characteristic information indicated by the UL grant comprises at least one of the following transmission parameters, and the transmission characteristic information to which the first logical channel is mapped also comprises at least one of the following transmission parameters: a transmission time interval (TTI) of the uplink transmission resource, a subcarrier spacing (SCS) of the uplink transmission resource, carrier information of the uplink transmission resource, and K2, wherein K2 indicates a time interval from a moment at which downlink control information (DCI) used for uplink scheduling is received to a moment at which uplink data is sent on the uplink transmission resource (See, e.g., R2-168659, section 2.1.2. See also Shaheen [0055].). The motivation for modification set forth above regarding claim 1 is applicable to claim 5.
.

14.	Claims 4, 17, 24-27, 30, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over R2-168659, in view of Shaheen, in further view of R2-080400, and in further view of U.S. Publication No. 2019/0313438 (hereinafter “Zhang”).

Regarding claims 4, 17, and 30: R2-168659 modified by Shaheen and R2-080400 further teaches wherein the transmission characteristic information indicated by the UL grant comprises at least one transmission parameter, and the transmission characteristic information to which the first logical channel is mapped comprises at least one transmission parameter; and the transmission characteristic information to which the first logical channel is mapped matching the transmission characteristic information indicated by the UL grant comprises: the at least one transmission parameter comprised in the transmission characteristic information to which the first logical channel is mapped meeting a specified condition, wherein the specified condition is determined by a value of the transmission parameter comprised in the transmission characteristic information indicated by the UL grant (i.e. claim 4); and wherein the transmission characteristic information indicated by the UL grant comprises at least one transmission parameter, and the transmission characteristic information to which the first logical channel is mapped comprises at least one transmission parameter; and that transmission characteristic information to which a first logical channel is mapped matches the transmission characteristic information indicated by the UL grant comprises: the at least one transmission parameter comprised in the transmission characteristic information to which the first logical channel is mapped meets a specified condition, wherein the specified condition is determined by a value of the transmission parameter comprised in the transmission characteristic information (See, e.g., R2-168659: section 2.3; note the setting of bounds for mapping – that is, the characteristic information and/or parameter mapping is conditionally either the same or better than application requirement, e.g. for URLLC. See also Shaheen: [0039], [0040], [0052], [0082], and [0083]). To the extent the utilization of “a value of the transmission parameter”  or identifier is not inherent to the system of R2-168659 modified by Shaheen and R2-080400, it is nevertheless taught in Zhang (See, e.g., [0030]-[0037]; note the indication of numerology indices). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Zhang, such as the indication functionality, within the system of R2-168659 modified by Shaheen and R2-080400, in order to associate channels or services for prioritization.
The rationale set forth above regarding the methods of claims 4, 24, and 25, is applicable to the devices and mediums of claims 17, 26, 27, 30, 32, and 33,  respectively.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This document was cited in Applicant’s Information Disclosure Statement submitted August 21, 2021 (non-patent literature documents, cite no. 2).